Dear Auditor Montee:
This office received your letter of September 18, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Jo Sapp. The fiscal note summary that you submitted is as follows:
  It is estimated state governmental entities will incur costs of $1,167,450 in fiscal year 2012 (one-time costs of $705,000 and on-going costs for each federal election of $462,450). Local governmental entities may incur additional costs for non-federal elections and satellite voting sites depending on the decisions of the election authority.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                        ______________________  CHRIS KOSTER
Attorney General *Page 1